DETAILED ACTION

Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 11/18/2020, 12/21/2020, 1/14/2021, 4/21/2021, and 6/16/2021.  Accordingly, the information disclosure statements are being considered by the examiner and initialed copies of the forms are attached to this correspondence.

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a light emitting diode having all limitations of the claims, specifically including but not limited to “wherein the first electrode comprises a first carbon nanotube, the second electrode comprises a second carbon nanotube, and a first extending direction of the first carbon nanotube and a second extending direction of the second carbon nanotube intersects with each other, and a multilayer structure is formed by an overlapping region of the first carbon nanotube, the first semiconductor layer, the active layer, the second semiconductor layer, and the second carbon nanotube; and a vertical p-n junction or a vertical p-i-n junction is formed by the first semiconductor layer and the second semiconductor layer at an intersection of the first carbon nanotube and the second carbon nanotube and in a direction perpendicular to the first surface of the first semiconductor layer” of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
:
Kim et al. (US Patent Publication No. 2017/0271551) teaches a light emitting device having both electrodes formed from carbon nanotubes (see Figure 1, see also ¶0049 and ¶0136). However, none of the claim limitations regarding the orientation of the nanotubes is taught in the Kim reference.
Wei et al. (US Patent Application Publication No. 2012/0273755) teaches a light emitting device having carbon nanotubes present, however the specific layer structure and orientation of the claim limitations is not present.
Rinzler et al. (US Patent Application Publication No. 2005/0199894) teaches a light emitting device having carbon nanotubes present, however the specific layer structure and orientation of the claim limitations is not present.
Zhang et al. (US Patent Nos. 9,773,990; 9,947,869; 10,020,190; and 11,069,868) – while the cited references teach the orientation of nanotubes required by the claims, none of the cited references teach light emitting devices having all the individual layers between the arranged nanotubes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891